                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   J.C. individually, and all
   others similarly situated,

                  Plaintiff,
                                        Civil No. 18-13947 (NLH/KMW)
          v.

   GENE RICHARDS, ANTHONY H.            OPINION
   OGOZALEK, JR., RANDALL
   FREILING, DONNA CARNS,
   KIMBERLY MORRELL, JENAI
   JOHNSON, SGT. ROBERT WORRICK,
   CHARLES GROVER, BOROUGH OF
   CLEMENTON

                  Defendants.


HILLMAN, District Judge

       This case concerns civil rights claims brought by a pro se

litigant under 42 U.S.C. § 1983 and the New Jersey Civil Rights

Act.    Currently before the Court is Plaintiff’s Motion for

Reconsideration and Motion for Recusal.      For the reasons

expressed herein, this Court will grant Plaintiff’s Motion for

Reconsideration and deny Plaintiff’s Motion for Recusal.

                                BACKGROUND

       On September 17, 2018 Plaintiff, identified only as J.C.,

filed a complaint in this Court against the Borough of

Clementon, Donna Carns, Randall Freiling, Charles Grover, Jenai

Johnson, Kimberly Morrell, Anthony M. Ogozalek, Jr., Gene
Richards, and Robert Worrick (collectively, “Defendants”).     The

complaint alleges that in September 2016, Plaintiff received a

notice stating he had plant growth on his property that was in

violation of the Borough of Clementon’s code.   A trial was held

concerning this alleged code violation, in which the charge was

apparently sustained.   The code violation allegedly entailed a

fine, court costs, and later criminal penalties.   Plaintiff

alleges various civil rights violations occurred during the

investigation, prosecution, and attempted appeal of the

underlying case.

     On September 18, 2018, this Court issued an Order to Show

Cause to Plaintiff, directing Plaintiff to either (1) show cause

why Plaintiff should be able to proceed under the pseudonym

“J.C.” or (2) amend the complaint so that the caption contains

his name.   Plaintiff responded to this Order to Show Cause on

October 5, 2018, arguing he should be able to proceed under what

Plaintiff asserted were his initials.   On November 1, 2018, this

Court ordered Plaintiff to amend his complaint to reflect his

full name or face dismissal, without prejudice.

     Plaintiff thereafter filed a Motion for Reconsideration on

November 29, 2018 and a “Reply in Opposition to November 1st

Filing” on December 6, 2018.   Plaintiff also filed a Motion for

Recusal on December 6, 2018.   Considering no Defendant has

entered an appearance, this Court finds these motions fully

                                 2
briefed and ripe for adjudication.

                               ANALYSIS

     A.     Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over

Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 and 1367.

     B.     Motion for Reconsideration Standard

     Plaintiff brings a motion for reconsideration under Federal

Rule of Civil Procedure 59(e).    Rule 59(e) allows a Court to

“alter or amend a judgment.”    Because there has been no final

judgment entered under Federal Rule of Civil Procedure 54(b), a

Rule 59(e) motion is inapplicable.    Jones v. Sanko S.S. Co., No.

10-6787 (JBS/KMW), 2016 U.S. Dist. LEXIS 26205, at *10-11

(D.N.J. Mar. 2, 2016) (citing Mitchell v. Twp. Of Willingboro

Mun. Gov’t, 913 F. Supp. 2d 62, 78 (D.N.J. 2012)).

     Instead, this Court will construe Plaintiff’s motion for

reconsideration as one under Local Rule of Civil Procedure

7.1(i). 1   Local Rule 7.1(i) allows a party to file a motion with

the Court requesting the Court to reconsider the “matter or

controlling decisions which the party believes the Judge or




1 Although it appears Plaintiff has not timely filed this motion
for reconsideration (it was filed twenty-eight days after the
complained of Order was docketed), this Court will consider
Plaintiff’s arguments on the merits. See L. Civ. R. 7.1(i)
(“[A] motion for reconsideration shall be served and filed
within 14 days after the entry of the order or judgment on the
original motion by the Judge or Magistrate Judge.”).
                                  3
Magistrate Judge has overlooked.”    Construing this motion

liberally, this appears to be exactly the argument Plaintiff

sets forth.   (See Pl.’s Mtn. for Recons. 1 n.1 (“Thus,

Plaintiff’s motion for reconsideration does not attempt to raise

arguments or evidence Plaintiff neglected to put forth earlier,

but rather urges the Court to grant due consideration to

overlooked evidence Plaintiff presented.”).)

     The Local Rule 7.1(i) standard applies to Plaintiff’s

Motion for Reconsideration.   Under Local Rule 7.1(i), the moving

party must demonstrate “‘the need to correct a clear error of

law or fact or to prevent manifest injustice.’”    Andreyko v.

Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014)

(citations omitted).   In doing so, the moving party must show

the “‘dispositive factual matter or controlling decisions of

law’” it believes the court overlooked in its initial decision.

Mitchell, 913 F. Supp. 2d at 78 (citation omitted).    A mere

disagreement with the Court will not suffice to show that the

Court overlooked relevant facts or controlling law.    United

States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J.

1999).

     C.   Motion for Reconsideration

     Plaintiff’s Motion for Reconsideration is essentially a

restatement, some of it word-for-word, of his other filings and

mostly shows mere disagreement with the Court’s Orders rather

                                 4
than that the Court overlooked any dispositive legal or factual

matters.   The Court finds, however, that Plaintiff has presented

a single question of law and fact that this Court must consider.

Plaintiff asserted in his response to the Court’s September 18,

2019 Order to Show Cause that he was presently seeking

expungement, although the Court stated he only planned on

seeking expungement at some later date.    Thus, the question

presented to this Court is whether Plaintiff may proceed using

only his initials if he seeks expungement of state court

criminal records under the All Writs Act.    For that reason, all

arguments except Plaintiff’s argument concerning expungement,

shall not be considered by the Court.

     Plaintiff’s Complaint appears to request expungement

pursuant to the All Writs Act.    In Plaintiff’s Complaint,

Plaintiff states “Plaintiff’s claim for expungement (if needed)

is authorized by the All Writs Act, 28 U.S.C. § 1651.”    (Pl.’s

Compl. ¶ 1.)    Although the addition of “if needed” appears to

indicate that Plaintiff did not presently wish to pursue

expungement, Plaintiff has made clear in later briefing to the

Court that Plaintiff does wish to pursue expungement in this

matter.    For purposes of this Opinion only, the Court will

construe this as a present request for expungement to be decided

in this case.

     As defined in Black’s Law Dictionary, an “expungement of

                                  5
record” is “the removal of a conviction (esp. for a first

offense) from a persona’s criminal record.”       Expungement of

Record, Black’s Law Dictionary (10th ed. 2014).       In other words,

and as the case law cited infra shows, expungement is reserved

for criminal records.   Thus, before addressing the law in this

regard, the Court must determine whether Plaintiff seeks

expungement of criminal records.       Unfortunately, Plaintiff’s

Complaint and briefing is contradictory on this point.

     At multiple points in Plaintiff’s Complaint, Plaintiff uses

language associated with a criminal proceeding in describing the

underlying trial that is a subject of this suit.       (See, e.g.,

Pl.’s Compl. ¶¶ 13, 23, 24, 27 (stating a “prosecutor” was

involved, that he was presented a “not guilty” slip, that he was

“charged,” and that a “Brady violation” had occurred).)       At

other points, and in later briefing to the Court, Plaintiff then

insisted he has not been convicted of a crime in connection with

the code violation.   (See, e.g., Pl.’s Compl. ¶¶ 24, 27 (stating

the “conviction” could lead to “criminal penalties” and that “a

criminal arrest warrant” would be issued if he refused to pay a

fine).)   Interpreting Plaintiff’s Complaint liberally, the Court

will assume for purposes of this Opinion that the expungement

request here involves criminal records or that otherwise

expungement could properly be requested in this case.

     Now that the Court has determined that expungement may be

                                   6
applicable, the Court must determine whether the law permits a

federal court to expunge a state criminal record in this alleged

factual scenario.    Generally, the All Writs Act, 28 U.S.C. §

1651, permits a district court to “issue all writs necessary or

appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.”    28 U.S.C. §

1651(a).    Although seemingly all-encompassing, the All Writs Act

is only applied in limited circumstances.    A court in this

District explained the parameters of the All Writs Act as

follows: “‘Section 1651 permits this Court to issue a writ of

mandamus in aid of its own jurisdiction, but – like § 1361 –

does not confer upon it the authority to compel state judicial

officers to act in matters pending in those officers’ courts.’”

Caraballo v. Grewal, No. 17-787 (SRC), 2017 U.S. Dist. LEXIS

1089780, at *7 (D.N.J. July 12, 2017) (quoting Tate v. New

Jersey, No. 09-2697 (KSH), 2009 U.S. Dist. LEXIS 61139, at *4

(D.N.J. July 17, 2009)).    “Nor may the Court issue the writ

‘against state officials for violations of their duties under

state law.’”    Id. (citing Tate, 2009 U.S. Dist. LEXIS 61139, at

*4).

       The All Writs Act is further limited in the case of

expungements.    Federal courts have very narrow jurisdiction over

petitions for expungement.    United States v. Rowlands, 451 F.3d

173, 177 (3d Cir. 2006) (discussing United States v. Noonan, 906

                                  7
F.2d 952 (3d Cir. 1990)(citing United States v. Friesen, 853

F.2d 815, 818 (10th Cir. 1988) (only “unusually compelling

circumstances . . . justify the exercise of the trial court’s

‘narrow’ power to order expunction”))).   Expungement requests

may only be granted in cases of illegal or invalid prosecutions.

See, e.g., United States v. McMains, 540 F.2d 387, 390 (8th Cir.

1978) (“The power [to expunge criminal records] is a narrow one,

usually exercised in cases of illegal prosecution or acquittals

and is not to be routinely used.”).   The All Writs Act does not

enlarge the limited jurisdiction of the federal courts in

petitions for expungement.   Rowlands, at 178.   See also United

States v. Boniella, 297 F. App’x 161, 161 (3d Cir. 2008)

(“[N]either this Court nor the District Court has jurisdiction

to seal or expunge a conviction where there is no challenge to

the validity of the conviction or arrest.”) (citing Rowlands, at

178)); United States v. Jackson, NO. 96-264 (PGS), 2010 U.S.

Dist. LEXIS 14651, at *2 (D.N.J. Feb. 18, 2010) (“‘[I]n the

absence of any applicable statute enacted by Congress, or an

allegation that the criminal proceedings were invalid or

illegal, a District Court does not have the jurisdiction to

expunge a criminal record, even when ending in acquittal.’”

(quoting United States v. Dunegan, 251 F.3d 477, 480 (3d Cir.

2001))).

     Plaintiff has alleged repeatedly in the complaint that the

                                 8
prosecution was invalid or illegal.    This is a possible basis by

which a federal court may expunge state court criminal records.

Thus, because Plaintiff presently seeks expungement and

expungement may be applicable to this case, it is acceptable for

Plaintiff to proceed solely on the basis of his initials at

least for the purpose of filing his complaint.    The Court notes,

however, that this is not a decision on the merits and is solely

for purposes of determining the question presented in

Plaintiff’s Motion for Reconsideration.

     Thus, the Court will grant Plaintiff’s Motion for

Reconsideration solely on these narrow grounds and allow

Plaintiff to proceed using only his initials at least at this

early stage.    As directed in the accompanying Order, Plaintiff

will serve Defendants as expeditiously as possible.    Once all

have been served, Defendants will be permitted to lodge any

objections they may have on this issue and Plaintiff will be

given an opportunity to respond.

     D.     Motion for Recusal Standard

     Recusal is within the sound discretion of the trial court

judge.    United States v. Wilensky, 757 F.2d 594, 599-600 (3d

Cir. 1985).    Two federal statutes apply to recusal of a federal

judge.    The two statutes are 28 U.S.C. §§ 144 and 455.

Plaintiff only cites to 28 U.S.C. § 455, so the Court construes



                                   9
the motion for recusal as brought solely under that statute. 2

     Specifically, it appears Plaintiff seeks disqualification

of the undersigned from this case pursuant to 28 U.S.C. § 455(a)

and (b).   Under 28 U.S.C. § 455(a), a judge must “disqualify

himself in any proceeding in which his impartiality might

reasonably be questioned.”   Under 28 U.S.C. § 455(b)(1), 3 a judge

must “disqualify himself . . . [w]here he has a personal bias or

prejudice concerning a party, or personal knowledge of a

disputed evidentiary facts concerning the proceeding.”

     As the Third Circuit has held, “[t]he test for recusal

under § 455(a) is whether a reasonable person, with knowledge of

all the facts, would conclude that the judge’s impartiality

might reasonably be questioned.”     In re Kensington Int’l Ltd.,

368 F.3d 289, 301 (3d Cir. 2004) (citing Alexander v. Primerica

Holdings, 10 F.3d 155, 164 (3d Cir. 1993)).     Under § 455(a), a

movant need not show actual bias.     Id. at 302.   Further, the




2 Even if Plaintiff’s Motion for Recusal could be construed as
being brought under 28 U.S.C. § 144, it is fatally deficient.
That federal statute requires the moving party to “make[] and
file[] a timely and sufficient affidavit.” 28 U.S.C. § 144.
Plaintiff has not done so here.

3 The Court notes that disqualification is also required in four
other situations under 28 U.S.C. § 455(b), but it does not
appear Plaintiff asserts disqualification is required under
these other subsections even though he cites generally to §
455(b) in his Motion for Recusal. The Court finds, regardless,
that disqualification would be inappropriate under 28 U.S.C. §
455(b)(2)-(5) as they are inapplicable to this case.
                                10
Third Circuit explained:

     The hypothetical reasonable person under § 455(a) must
     be someone outside the judicial system because judicial
     insiders, “accustomed to the process of dispassionate
     decision making and keenly aware of their Constitutional
     and ethical obligations to decide matters solely on the
     merits, may regard asserted conflicts to be more
     innocuous than an outsider would.”

Id. at 303 (quoting United States v. DeTemple, 162 F.3d 279, 287

(4th Cir. 1998)).

     Under § 455(b)(1), a movant must show “a favorable or

unfavorable disposition or opinion that is somehow wrongful or

inappropriate, either because it is undeserved, or because it

rests upon knowledge that the subject ought not to possess . . .

or because it is excessive in degree.”     Liteky v. United States,

510 U.S. 540, 550 (1994).   Unlike § 455(a), § 455(b)(1) requires

not just the appearance of partiality, but a showing of actual

bias or prejudice held.    See United States v. Sciarra, 851 F.2d

621, 635 (3d Cir. 1988) (“Although subsection (a) requires only

the objective appearance of bias, subsection (b)(1) requires

bias-in-fact.” (citing United States v. Nobel, 696 F.2d 231, 235

(3d Cir. 1982), cert. denied, 462 U.S. 1118 (1983))).

     But, as the United States Supreme Court has stated,

“[j]udicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.”     Liteky, 510 U.S. at 555

(citing United States v. Grinnell Corp., 384 U.S. 563, 583

(1966)); see also D’Amario v. Bailey, 182 F. App’x 102, 103 (3d

                                 11
Cir. 2006) (“Adverse legal rulings are not proof of prejudice or

bias and, almost never, a basis for recusal under . . .

455(b)(1).”).      The reason: (1) “they cannot possibly show

reliance upon an extrajudicial source” and (2) “can only in the

rarest circumstances evidence the degree of favoritism or

antagonism required when no extrajudicial source is involved.”

Id.   Instead, a litigant’s disagreements or complaints about an

opinion or order “are proper grounds for appeal, not for

recusal.”    Id.

      E.    Motion for Recusal

      Plaintiff asserts in his motion for recusal several grounds

upon which he argues the undersigned must recuse himself.

Generally, Plaintiff alleges this Court’s Orders have revealed a

favoritism towards the Defendants in this matter.      In support of

this assertion, Plaintiff alleges the following:

  •   The Court made a “bogus, illegal, sua sponte attempt to

      dismiss the case” by requiring Plaintiff to file an amended

      complaint which included his full, legal name;

  •   The Court ignored proper procedure, law, and all case law

      cited by Plaintiff;

  •   The Court stated the alleged civil charge filed against

      Plaintiff was actually a criminal charge;

  •   Ignoring Plaintiff’s “d.l. suspension”;



                                   12
  •   “Changing an expungement that is part of this suit now, to

      possibly in the far future at some unknown point”; and

  •   Stating Plaintiff’s “declaration not to proceed is a bare

      allegation.”

(Pl.’s Mot. for Recusal 2.)

      First, the Court will consider whether any of Plaintiff’s

arguments require recusal under § 455(a).    A reasonable person,

with access to all of the facts here, would not conclude this

Court’s impartiality might reasonably be questioned.

Plaintiff’s arguments here are essentially that he does not

agree with the Court’s decision.     That is a topic for appeal or

reconsideration, not one for a recusal motion.    In fact, most –

if not all – of Plaintiff’s arguments discussed supra have been

addressed and decided in Plaintiff’s favor in this Court’s

decision on Plaintiff’s Motion for Reconsideration.    Moreover,

none of the Court’s rulings to this point have opined on the

merits of the action and thus have not shown partiality to any

party.   The Court’s decisions have only concerned the Court’s

duty to allow public access to cases unless proper facts are

shown which would override this duty.    Plaintiff’s Motion for

Recusal under § 455(a) will be denied.

      Second, the Court will consider whether any of Plaintiff’s

arguments require recusal under § 455(b)(1).    Plaintiff has

failed to show the undersigned has “personal knowledge of

                                13
disputed evidentiary facts concerning the proceeding.”        28

U.S.C. § 455(b)(1).    As such, Plaintiff’s argument for recusal

under § 455(b)(1) is limited to whether the undersigned “has a

personal bias or prejudice concerning a party.”     It appears

Plaintiff alleges this Court both has favoritism towards the

Defendants and is biased against him.

       But, Plaintiff’s only evidence of this so-called favoritism

or bias is the Court’s own Orders.     This evidence is not

sufficient to show actual bias here.     See D’Amario, 182 F. App’x

at 103 (3d Cir. 2006) (affirming the denial of a motion to

recuse because it was “no more than a disagreement with the

legal conclusions of [a] [d]istrict [j]udge . . .”); Securacomm

Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir.

2000) (finding no abuse of discretion on review of a denial of a

recusal motion and stating “a party’s displeasure with legal

rulings does not form an adequate basis for recusal”).

Plaintiff’s Motion for Recusal, to the extent it relies upon §

455(b)(1), will also be denied.

     F. Plaintiff’s Conduct and Responsibilities to the Court

       Unfortunately, this Court must remind J.C. of his

obligations to this Court and other litigants.     Even though J.C.

is proceeding pro se, he is still governed by Federal Rule of

Civil Procedure 11 and Local Rule of Civil Procedure, Appendix

R.    Plaintiff’s status as a pro se litigant gives him no more

                                  14
right than any attorney or party before this Court to engage in

conduct detrimental to this Court and the orderly administration

of justice.    This Court reminds J.C. that inappropriate language

his written submissions may lead to the imposition of sanctions

or contempt.

     Rule 11 grants district courts “the power to sanction

abusive pro se litigants.”   Thomas v. Conn. Gen. Life Ins. Co.,

No. 02-136, 2003 WL 22953189, at *3 (D. Del. Dec. 12, 2003)

(quoting Ketchum v. Cruz, 775 F. Supp. 1399, 1403 (D. Colo.

1991), aff’d, 961 F.2d 916 (10th Cir. 1992)).   By signing

pleadings and motions, a plaintiff is certifying his

representations are not “for any improper purpose, such as to

harass” and that his representations are truthful, to the best

of his knowledge, information, and belief.   While Rule 11

sanctions are “intended to be used only in ‘exceptional’

circumstances,” Ferreri v. Fox, Rothschild, O’Brien & Frankel,

690 F. Supp. 400, 405 (E.D. Pa. 1988), if Plaintiff’s conduct

throughout this case shows to be “exceptional,” this Court will

not hesitate to sanction Plaintiff.

     Additionally, Appendix R to the Local Rules of Civil

Procedure explains the obligations which lawyers owe to opposing

counsel and the Court.   Because J.C. is acting as his own

counsel in this case, the Court expects him to comply with those

standards.    Specifically, J.C. “will speak and write civilly and

                                 15
respectfully in all communications with the court” and “will not

knowingly misrepresent, mis-characterize, misquote, or mis-cite

facts or authorities in any oral or written communication to the

court.”

     Plaintiff, who himself has alleged to be a victim of false

statements, is cautioned against making statements on this

Court’s public docket that are irrelevant and potentially

defamatory.   For example, stating Ogozalek “is a cancer” and a

“walking civil rights violation” is inappropriate in a pleading.

Calling this Court’s Orders “slop” and “garbage” and the Court

“a total, total disgrace” is both outrageous and unwarranted.

J.C.’s use of insulting language in his written submissions will

not be tolerated.     The Court expressly reserves judgment as to

whether any of Plaintiff’s behavior - to this point - warrants

Rule 11 sanctions and whether certain matters should be stricken

as scandalous and improper material.       FED. R. CIV. P. 12(f).

                              CONCLUSION

     For the reasons stated herein, this Court will grant

Plaintiff’s Motion for Reconsideration and deny Plaintiff’s

Motion for Recusal.    Plaintiff will be directed to serve

Defendants.

     An appropriate Order will be entered.

Date: July 26, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                  16
